DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/30/2022 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10687034. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims are directed towards terminal devices providing paging services.
Instant Claim 10: A first terminal device comprising circuitry configured to: transmit information for identifying a second terminal device that perform wireless communication with a base station via the first terminal device to the base station, acquire a paging message from the base station, check whether the paging message includes the information for identifying the second terminal device, and in a case that the paging message includes the information for identifying the second terminal device, execute a paging with respect to the second terminal device.
Conflicting Claim 1: A terminal device comprising: circuitry including at least a processor and a memory, the circuitry configured to: determine a proxy paging reception timing of one or more other terminal devices based at least in part on identification information of the one or more other terminal devices belonging to a network of the terminal device; cause a base station to update a transmission timing of a paging message based on the determined proxy paging reception timing; acquire the paging message from the base station that executes a paging operation according to the updated transmission timing of the paging message; and execute paging with respect to the one or more other terminal devices based on the acquired paging message; and separate paging frames of the proxy paging reception timing for the one or more other terminal devices by an offset amount from a paging frame of the terminal device, wherein the offset amount is determined using the identification information of the one or more other terminal devices.
Instant claims 12-15 correspond to conflicting claims 2-6.
Instant claims 16-20 correspond to conflicting claim 1.
The instant claims merely broaden the scope of the conflicting claims. It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 10-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20130130684 herein Gomes.
Claim 10, Gomes discloses a first terminal device (0131, Master Equipment) comprising circuitry (Since computing device, thus circuitry) configured to: 
transmit information for identifying a second terminal device that perform wireless communication with a base station via the first terminal device to the base station (Fig. 2: Registration request for list of UEs is sent to the network; 0018, ), 
acquire a paging message from the base station, check whether the paging message includes the information for identifying the second terminal device (0072, paging occasion and the PI and the PF (Paging Frame) that are used for this purpose may be determined according to the group ID, thus information identifying the second terminal), and 
in a case that the paging message includes the information for identifying the second terminal device, execute a paging with respect to the second terminal device (0071, paging of UEs in the source cell, 0086).

Claim 11, Gomes discloses the first terminal device according to claim 10. Gomes discloses wherein the circuitry is further configured to acquire second information for identifying the second terminal device from the second terminal device (0048).

Claim 12, Gomes discloses the first terminal device according to claim 10. Gomes discloses wherein the paging message is destined for the second terminal device (0071, paging of UEs in the source cell, 0086).

Claim 13, Gomes discloses the first terminal device according to claim 10. Gomes discloses wherein a paging timing of the paging is prescribed by the base station (0071, paging of UEs in the source cell, 0086).

Claim 14, Gomes discloses the first terminal device according to claim 10. Gomes discloses wherein a first timing for the paging with respect to the second terminal device is prescribed independently of a second timing of the paging message acquired from the base station with respect to the first terminal device (0162, page arrives from network (base station) and master equipment calculates paging occasion of specific UE).

Claim 15, Gomes discloses the first terminal device according to claim 10. Gomes discloses wherein the circuitry is further configured to, in a case that the paging message does not include the information for identifying the second terminal device, not execute a paging with respect to the second terminal device (0162, specific page for specific UE).

Claim 16, Gomes discloses the first terminal device according to claim 10. Gomes discloses wherein the circuitry is further configured to acquire a paging message destined for other terminal devices (0162).

Claim 17, as analyzed with respect to the limitations as discussed in claim 10. 
Claim 18, as analyzed with respect to the limitations as discussed in claim 10.
Claim 19, as analyzed with respect to the limitations as discussed in claim 10.
Claim 20, as analyzed with respect to the limitations as discussed in claim 10.
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20110237218 A1 - An ETWS according the invention comprises a macro base station, an HeNB, and a mobile terminal (1). The mobile terminal (1) comprises: a receiving section (11) for receiving paging and system information; a mobile control section (15) for controlling the receiving section (11) to receive paging from the macro base station even when the mobile terminal is in connection with the HeNB and in an idle state; a system information processing section (13) for processing system information transmitted from the macro base station to receive ETWS information when the received paging indicates that the ETWS information is present; and an ETWS information transmitting section (16) for transmitting the ETWS information to the HeNB. The HeNB transmits the ETWS information transmitted from the mobile terminal (1) to other mobile terminals (1). An ETWS and a mobile terminal that reduce a load of transmitting ETWS information to a number of home base stations are thereby provided.
US 20170244469 A1 - A method for a first device to device (D2D) user equipment supporting D2D communication to relay the communication of a second D2D user equipment, according to one embodiment of the present invention, comprises the steps of: detecting a broadcast signal of a base station on the second D2D user equipment; and, if the second D2D user equipment is positioned outside the coverage of the base station and neighbors the first D2D user equipment, the first D2D user equipment responding to the broadcast signal on the second D2D user equipment, wherein the response of the first D2D user equipment is for reporting that the first D2D user equipment can relay communication between the base station and the second D2D user equipment.
US 20080045145 A1 - Correct reception of messages and data by a mobile station or radio base station is enabled in a planned timing by adjusting a receiving or transmit timing in consideration of a time (an occurrence of a time lag) required for relay processing in a radio relay station within a radio communication system. For that purpose, time lag information related to a relay delay due to relay processing in the radio relay station is set to the radio base, the receiving timing of the mobile station is determined based on the time lag information, and the transmit timing of the radio base station 1 or the receiving timing of the mobile station is controlled according to the determined receiving timing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehmood B. Khan whose telephone number is (571)272-9277. The examiner can normally be reached M-F 9:30 am-6:30 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mehmood B. Khan/           Primary Examiner, Art Unit 2468